IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF                               : No. 206 MM 2017
 PENNSYLVANIA,                                 :
                                               :
                       Respondent              :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
 IRA L. FISHER, III,                           :
                                               :
                       Petitioner


                                         ORDER



PER CURIAM

       AND NOW, this 14th day of February, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P.

122. Counsel is DIRECTED to file the already-prepared Petition for Allowance of Appeal

within 5 days.